DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-15 are pending with claims 1-4 and 6-7 under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name “Kevlar.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (emphasis added).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  
A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 
**Applicant has noted this rejection in the present reply, and has attempted to resolve the issue by including the registered trademark symbol. Examiner notes that MPEP 2173.05(u) states this as “if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of” section 112(b) (emphasis added).  
As such, in order to properly overcome this rejection, the term “Kevlar” should be substituted with “para-aramid fiber” which is the generic material identified by the particular trademark/trade name. This suggested substitution of the generic material is implicitly or inherently supported [under 35 U.S.C. 112(a)] by the original disclosure of “Kevlar”, and does not constitute the addition of new matter to the application as the ordinary artisan would have recognized all of this and the corresponding correction to be made. See MPEP 2163.07.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US Patent No. 3,663,723) in view of Trabocco et al. (US Patent No. 3,847,558), hereinafter Trabocco. 
Regarding claims 1, 3, and 6-7, Persson discloses a method of molding a composite material including a first member (12), second member (10), and a reinforcement member (16) that can be made of carbon fiber (1:23-1:31)  as in claim 7 interposed between the first member and the second member, the method comprising: (a) a first step of disposing the reinforcement member (16) between the first member and the second member (2:18-2:32) which also meets the 
(b) a second step of causing the first member to collide with the second member by a “predetermined urging force” (and explosion as in claim 3), thus joining the first and second member with the reinforcement member sandwiched between them (2:33-2:57). The first member and the second member would inherently have a Young’s modulus, and a cross-sectional area as properties as required by claim 6, with respect to each element and with respect to the formed composite. Persson also discloses that the panels can be made of magnesium or aluminum (1:59-1:66), demonstrating that the materials can be the same (as in the above example) or different as required by the claim, with one possible selection being magnesium and aluminum for the two metals. 
Persson further discloses that the first member (12) is thinner than the second member (10) (2:57-2:62), and with respect to the thickness of the composite structure which forms a “neutral axis” as in Fig. 2 or Fig. 5 in the second member, also discloses a second embodiment (Fig. 6) where the elements are about 1 mm each in thickness (3:35-3:42), thus making the overall composite structure on the order of several mm thick, as would have been understood by the ordinary artisan. 
Persson does not explicitly disclose the overall thickness of the material as being within the claimed range of up to 1 mm in thickness, but is on the order of several mm thick (3:35-3:42). 
However, Trabocco discloses a process like that of Persson above in that Trabocco likewise uses an explosive welding technique in order to join two metal plates and a fibrous reinforcement structure together (Trabocco, Figs. 1-2, 2:1-2:33) as to produce a composite 
By testing the end points of each of these ranges with respect to a 3 layer structure which is one disclosed embodiment, all disclosed options for the thicknesses of each of the components, would fall within the claimed range of 0.01 mm-1 mm, inclusive for a 3 layer structure, as required in claim 1. Thus, this is considered to be “sufficient specificity” as to meet the claim. Additionally or alternatively with respect to the range of the composite material, the disclosure of Trabocco (as in 2:15-2:25 above), if not read as meeting the claim on its own, also can be viewed as clearly overlapping or lying inside of the claimed range. As such, a prima facie case of obviousness exists as discussed in MPEP 2144. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the composite material (of 3 layers as in claims 1 and 3 above) has a thickness of 0.01 mm-1 mm as is claimed. 
Regarding the combination of Persson and Trabocco, Persson discloses a process that produces a composite material on the order of several mm thick and Trabocco discloses a similar composite material made by a similar process that is of less than a mm thick when formed, such that the difference between the claimed invention and Persson is a size difference on the order of several mm, in the thickness of the composite being produced. 
Trabocco demonstrates that this size difference in the materials being used does not have a material effect on the explosive welding process and as such, one of ordinary skill in the art . 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US Patent No. 3,663,723) in view of Trabocco (US Patent No. 3,847,558) as applied to claim 1 above, and further in view of Katayama et al. (US 2009/0252978), hereinafter Katayama.
Regarding claims 2 and 4, Persson/Trabocco discloses the subject matter of claim 1 under 35 U.S.C. 103 as discussed above, but does not explicitly disclose the application of an electromagnetic force or an irradiation of a laser beam producing a gas as in claims 2/4 respectively. 
However, Katayama discloses a process of joining a composite material, of which at least one member can be metal, and discloses the use of a laser (emf) that produces a gas (bubbles) when ablating material as to join the materials together (Katayama, par. 0102, Fig. 6). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Katayama into the disclosure of Persson above for purposes of producing the structure in a different manner, using a substitutable alternative to that of Trabocco’s explosive force as recognized in the art for joining similar types of materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the materials are joined together using a laser as required in claims 2 and 4. 
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues that Persson does not teach the concept of a neutral axis within a second member because of the claim requiring two different metal materials as amended. 
Please see above for further guidance regarding the section 112(b) rejection, which can be overcome by specifying the material (para-aramid fiber) noted by the trademark/trade name (Kevlar). 
In response to the arguments about the neutral axis, Examiner points out that the configuration of the drawing as shown in Persson would have a neutral axis within the second member under the claim’s broadest reasonable interpretation. The term “neutral axis” is given its broadest reasonable interpretation in view of Applicant’s specification. Referring to Applicant’s Fig. 10, it shows a neutral axis (164) which is the axis along the middle of the structure, to be within the second member. 
All of Applicant’s drawings illustrating a neutral axis (164) as in Figs. 8-11, show this neutral axis to be near the middle of the combined structure – with no specification on the metal material selected. Applicant’s claim 6 outlines that the properties can be the Young’s modulus and the cross-sectional area (or thickness) of the material. 
Even though claim 1 as amended requires two different metals, it does not necessarily require any difference in the Young’s modulus, and as such, the broadest reasonable interpretation would require at the minimum that a neutral axis be placed in the middle of the composite structure. In other words, the two metals selected could have a similar Young’s .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742